      Case 3:20-cv-00421-DJH Document 1 Filed 06/11/20 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 JULIE ICE,

                           Plaintiff,                                     3:20-CV-421-DJH
                                                        Civil Action No. _______________
 v.
                                                                   COMPLAINT
 UNUM LIFE INSURANCE COMPANY
 of AMERICA,

                           Defendant.


                                            Introduction

         1.     This complaint seeks legal and equitable damages arising from and relating to a

long-term disability policy insured by Defendant.

         2.     The headings contained in this complaint are intended only to assist in reviewing

the statements and allegations contained herein. To avoid the unnecessary repetition in each

section, Plaintiff hereby affirms and incorporates each paragraph in each section of this

complaint as though fully set forth therein.

         3.     The factual allegations found in this complaint are not exhaustive, and are

presented throughout this complaint so as to provide the requisite notice of the basis for

Plaintiff’s allegations.

                                        Jurisdiction & Venue

         4.     This Court has subject matter jurisdiction over the claims asserted in this action

for monetary and equitable relief under Federal Question Jurisdiction pursuant to 28 U.S.C. §

1331 and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132(e)(1) and § 1132(f).
   Case 3:20-cv-00421-DJH Document 1 Filed 06/11/20 Page 2 of 6 PageID #: 2




       5.      Venue is appropriate in the United States District Court for the Western District

of Kentucky pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391.

                                               Parties

       6.      Plaintiff Julie Ice is a citizen of the United States, a resident of the

Commonwealth of Kentucky, and an insured participant under the long-term disability (“LTD”)

insurance policy at issue in this lawsuit.

       7.      Defendant Unum Life Insurance Company of America (“Unum”) is the insurer of

the LTD policy at issue in this lawsuit. Unum does business as an admitted insurer, and can be

regularly found operating, within the Commonwealth of Kentucky.

                                                Facts

       8.      Ms. Ice is insured under an LTD policy issued by Unum.

       9.      Ms. Ice ceased work in February 2013 because of the physical limitations

resulting from her disabling conditions and corresponding treatment regimen. Subsequent to

ceasing work, Ms. Ice has remained continuously disabled and unable to physically perform the

duties necessary to engage in full-time gainful employment.

       10.     Unum agreed Ms. Ice was disabled and provided her with LTD benefits through

December 2019.

       11.     Despite her physical inability to return to any gainful employment, and absent any

improvement in her disabling conditions, in December 2019, Unum terminated Ms. Ice’s claim

for any further LTD benefits.

       12.     The termination of Ms. Ice’s LTD benefits was flawed for a number of reasons,

including, but not limited to:

                  Unum relied upon the wrong definition of Disability in the LTD
                   Policy—utilizing the Own Occupation definition as opposed to the
                   Any Occupation definition, which requires a different analysis.

                                                 -2-
    Case 3:20-cv-00421-DJH Document 1 Filed 06/11/20 Page 3 of 6 PageID #: 3




                  Unum failed to establish any improvement in Ms. Ice’s functional
                   limitations—despite agreeing she met the LTD Policy definition of
                   Disability for over four years.

                  Aside from a conclusory statement, Unum failed to provide a complete
                   discussion of its disagreement with Ms. Ice’s award of Social Security
                   Disability Income (“SSDI”) benefits—in violation of ERISA’s claim
                   regulations.1

                  Unum failed to give “significant weight” to Ms. Ice’s award of SSDI
                   benefits—contrary to its own internal guidelines, the Regulatory
                   Settlement Agreement (“RSA”), its settlement agreement with the
                   Massachusetts department of insurance, and controlling judicial
                   decisions.

                  Unum ignored Ms. Ice’s treating physicians who actually examined
                   her and instead accepted the opinions of its own paid record reviewer.
                   Notably, despite specializing in “sleep medicine”, the record reviewer
                   provided his opinion from a “pulmonary perspective.”

                  Unum categorized Ms. Ice’s occupation as “sedentary.” However, Ms.
                   Ice’s occupation required “frequent travel” and should have been
                   categorized as “light” duty.2

       13.     In administering Ms. Ice’s LTD claim, as the termination letter makes clear,

Unum actively sought to terminate her LTD benefits.

       14.     Ms. Ice timely appealed Unum’s decision. However, on April 29, 2020, Unum

upheld its prior decision to terminate her continued LTD benefits.

       15.     As with the original termination, the appeal denial of Ms. Ice’s LTD benefits was

flawed for a number of reasons, including, but not limited to:

                  Unum again utilized the wrong definition of disability—relying upon
                   the Own Occupation definition—and failing to analyze Ms. Ice’s

1
    See 29 CFR 2560.503-1(g)(1)(vii)(A)(iii) (An adverse disability determination requires “an
explanation for the basis for disagreeing with or not following…a disability determination
regarding the claimant presented by the claimant to the plan made by the Social Security
Administration.”).
2
    Luzzi v. Unum Life Ins. Co. of Am., 2020 U.S. Dist. LEXIS 35979, at *37 (C.D. Cal. Jan. 3,
2020) (“…it is common sense that his job, which requires frequent travel, is better characterized
as ‘light’ work, not ‘sedentary’ work.”).
                                               -3-
    Case 3:20-cv-00421-DJH Document 1 Filed 06/11/20 Page 4 of 6 PageID #: 4




                   claims under the appropriate Any Occupation definition.

                  Unum again failed to establish any improvement in Ms. Ice’s
                   functional limitations.

                  Unum again only provided a conclusory statement for its disagreement
                   with Ms. Ice’s award of SSDI benefits.

                  Unum again improperly categorized Ms. Ice’s occupation as
                   “sedentary” as opposed to “light” duty.

                  Unum again accepted the opinion of a non-examining record reviewer
                   over those who had treated and examined Ms. Ice.

                  Unum failed to specifically identify the “reviewing physician” it relied
                   upon in its appeal determination letter.3

                  Unum’s “reviewing physician” was identified as only being certified
                   in “internal medicine”—not the specialty necessary to address Ms.
                   Ice’s disabling conditions (e.g. cystic fibrosis).4

                  Unum failed to provide Ms. Ice with the new evidence it obtained
                   during the appeal process (e.g. the “reviewing physician” opinion)
                   prior to making its decision.5

       16.     Ms. Ice has met and continues to meet the requirements of the insurance policy

necessary to continue receiving monthly LTD benefits.

       17.     At all times relative hereto, Unum has been operating under an inherent and

structural conflict of interest because any disability benefits provided to Ms. Ice are paid from


3
    See 29 CFR 2560.503-1(h)(3)(iv) (“Provide for the identification of medical or vocational
experts whose advice was obtained on behalf of the plan in connection with a claimant's adverse
benefit determination.”).
4
    See 29 CFR 2560.503-1(h)(3)(iii) (“Provide that, in deciding an appeal of any adverse benefit
determination that is based in whole or in part on a medical judgment…the appropriate named
fiduciary shall consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment.”).
5
    See 29 CFR 2560.503-1(h)(4)(i) (“…before the plan can issue an adverse benefit
determination on review on a disability benefit claim, the plan administrator shall provide the
claimant, free of charge, with any new or additional evidence considered, relied upon, or
generated by the plan, insurer, or other person making the benefit determination (or at the
direction of the plan, insurer or such other person) in connection with the claim…”).
                                                -4-
     Case 3:20-cv-00421-DJH Document 1 Filed 06/11/20 Page 5 of 6 PageID #: 5




Unum’s own assets with each payment depleting those same assets.

        18.    Unum’s corporate culture pressures claims personnel to terminate claims as well

as to deny appeals in order to reduce disability benefits it must provide.

        19.    Employees who save Unum money by terminating or denying claims are more

likely to be rewarded (e.g. with favorable employment reviews, promotions, raises, and bonuses)

compared with those who do not.

        20.    Ms. Ice has exhausted her administrative remedies.

        21.    Ms. Ice’s complaint is timely and is not otherwise time barred.

                                               Claims

A.      Breach of Contract

        22.    The LTD policy constitutes a written contract.

        23.    Unum breached the terms of the insurance contract by, among other things,

improperly terminating Ms. Ice’s LTD benefits.

        24.    Unum’s contractual breaches damaged Ms. Ice, not only in the loss of her LTD

benefits, but also in the loss of earnings on the unpaid benefits, the loss of opportunity, and

attorneys’ fees and costs incurred.

        25.    29 U.S.C. §§1132(a) is the enforcement mechanism permitting Ms. Ice to enforce

the contractual terms of the insurance policy, to receive reinstatement and payment of past-due

disability benefits, to obtain declaratory relief, and to obtain other appropriate equitable relief

including, but not limited to, surcharge, make-whole relief, and disgorgement.

B.      Attorneys’ Fees & Costs

        26.    As a result of Unum’s conduct, Ms. Ice has incurred attorneys’ fees and costs.

        27.    29 U.S.C. §1132(g) is the enforcement mechanism permitting Ms. Ice to recover

her reasonable attorneys’ fees and costs.

                                                 -5-
   Case 3:20-cv-00421-DJH Document 1 Filed 06/11/20 Page 6 of 6 PageID #: 6




                                         Prayer for Relief

       28.     Ms. Ice requests the Court enter judgment in her favor and against Unum on all

claims asserted herein, to include legal and equitable relief as appropriate.

       29.     Ms. Ice requests the Court award reasonable attorneys’ fees and costs.

       30.     Ms. Ice requests the Court award pre- and post-judgment interest at the greater of

the prime rate, the policy rate, or the rate earned by Unum on the unpaid benefits.

       31.     Ms. Ice requests the Court award any and all other legal or equitable relief to

which she may be entitled.

       32.     Ms. Ice requests leave to amend the complaint as needed.

                                         **********

       Dated: June 11, 2020                           Respectfully submitted,

                                                      s/ Andrew M. Grabhorn
                                                      Michael D. Grabhorn
                                                      m.grabhorn@grabhornlaw.com
                                                      Andrew M. Grabhorn
                                                      a.grabhorn@grabhornlaw.com
                                                      Grabhorn Law | Insured Rights®
                                                      2525 Nelson Miller Parkway, Suite 107
                                                      Louisville, KY 40223
                                                      p: (502) 244-9331
                                                      f: (502) 244-9334

                                                      Counsel for Plaintiff




                                                -6-
